DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed February 28th, 2022 has been entered. Claims 15-34 remain pending in the application. Applicant’s amendments to the Claims, Specification, Drawings, and Application Data Sheet have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed November 4th, 2021. However, not all Claim objections were addressed and therefore the Claim Objections remain, as detailed in the section below. 

Election/Restrictions
Applicant’s election without traverse of Group III and species f in the reply filed on February 28th, 2022 is acknowledged.

Response to Arguments
Applicant's arguments filed February 28th, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments on pages 22-23 for claim 15 that neither Benn (2011/0190762) nor Ebbutt (2005/0283151) disclose a pair of electrodes with bulbous th, 2019. Original claim 15 merely states “rounded ends” without any recitation of any additional spatial or dimensional characteristics nor spacing relative to other features on device in which both Benn and Ebbutt’s electrodes comprise rounded ends, while Ebbutt’s second electrode comprises a curve at the distal portion so as to terminate in a rounded end that is at an acute angle. Therefore, this argument is not persuasive and the Examiner maintains that Benn in view of Ebbutt discloses the originally claimed configuration of claim 15. However, this argument is now moot based on the new grounds of rejection to teach the newly disclosed limitations of the second and third electrodes comprising bulbous projections.
Regarding applicant’s arguments on page 23 for claim 18 that Davison (2008/0140066) appears to teach applying energy for a first period of time and then ceasing applying any energy for a second period of time, the first period of time far shorter (1/10th) than the second period of time. The Examiner acknowledges this clarification of the modulated voltage output and finds it persuasive since Davison discloses that the modulation avoids thermal effects on the tissue ([0010], 0027]). However, this argument is now moot based on the new grounds of rejection to teach the newly disclosed limitations.  

Claim Objections
Claims 15-17, 19, 24-25, 27 & 33-34 are objected to because of the following informalities: 
Claim 15, line 2: “is adjacent a” should read –are adjacent to a--,
Claim 15, line 9: “axis of the wand” should read –axis of the electrosurgical wand--,
Claim 15, line 16: “adjacent the” should read –adjacent to the--,
Claim 16, line 5: “adjacent the” should read –adjacent to the--,
Claim 17, line 3: “applying electrical energy” should read –applying the electrical energy--,
Claim 19, line 2: “orientation” should read –orientation,--,
Claim 24, line 2: “in contact the tissue” should read –in contact with the target tissue--,
Claim 25, lines 2 & 4: “a target tissue” should read –the target tissue--,
Claim 27, line 6: “axis of wand” should read –axis of the electrosurgical wand--,
Claim 27, lines 7-8: “the wand” should read –the electrosurgical wand’s--,
Claim 33, line 2: “a third electrode” should read –the third electrode--,
Claim 34, line 2: “a third electrode” should read –the third electrode--,
These are a summary of some of the grammatical errors within the claims but the claims are replete with errors and there may be more.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 & 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 33, the claim recites “a bulbous projection of a third electrode” and it is unclear if this is the same “bulbous projection” of the third electrode as stated in claim 27, of which 33 depends. For examination purposes, the “bulbous projection of a third electrode” is the same “bulbous projection of the third electrode” of claim 27. 
Regarding claim 34, the claim recites “a bulbous projection of a third electrode” and it is unclear if this is the same “bulbous projection” of the third electrode as stated in claim 27, of which 34 depends. For examination purposes, the “bulbous projection of a third electrode” is the same “bulbous projection of the third electrode” of claim 27. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 19, 21, 23, 27-28, 31 & 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Benn et al. (U.S. Pub. No. 2011/0190762) in view of Ebbutt et al. (U.S. Pub. No. 2005/0283151) and Hubelbank et al. (U.S. Pub. No. 2017/0056099). 
Regarding Claim 15, Benn discloses a method of treating tissue (the operation of an electrosurgical instrument (3) that is capable of both tissue cutting and tissue coagulating, Abstract) comprising: 
positioning an electrosurgical wand in a first orientation, so that a first and a second electrode of the electrosurgical wand is adjacent a target tissue, the first electrode defining a blade electrode configured to cut tissue and the first and second electrodes having a first and a second length respectively, running parallel to a longitudinal axis of the electrosurgical wand (the tissue cutting includes an RF cutting (ablation/plasma) voltage (electrical energy) supplied to a blade electrode 34 (the first electrode) and a return electrode 25 (the third electrode) such that a tissue can be vaporized (molecularly dissociated) surrounding the blade (34) and between the return electrode’s extensions (33 & 37); Fig. 9, [0033], [0042]-[0043]; From Figure 9, it can be seen that the first and second electrodes (34 & 31) have a first and second length respectively, running parallel to a longitudinal axis of the electrosurgical instrument (3)); 
applying an electrical energy between the first and second electrodes and forming, responsive to the electrical energy, a localized plasma proximate to the blade electrode and ablating, by the localized plasma, so as to molecularly dissociate a first portion of the target tissue (the tissue cutting includes an RF cutting (ablation/plasma) voltage (electrical energy) supplied to a blade electrode 34 (the first electrode) and a 
and, rotating the electrosurgical wand to a second orientation such that the second electrode and a third electrode are adjacent the target tissue, and while the electrosurgical wand is in the second orientation (when the user wishes to use the electrosurgical instrument (3) as a tissue-coagulating instrument, the user rotates the instrument (3) 180 degrees to bring the second active electrode (31) adjacent the tissue to be treated and an RF coagulating voltage (electrical energy) is supplied to the second tissue treatment electrode 31 and third electrode 25 and hence tissue can be coagulated between electrodes 31 and 25; Fig. 9, [0034], [0042]-[0044]).;
	applying the electrical energy between the second and the third electrodes (an RF coagulating voltage (electrical energy) is supplied to the second tissue treatment electrode 31 and third electrode 25, [0044]);
	forming, responsive to the electrical energy, a thermal effect adjacent the second and the third electrodes so as to coagulate the target tissue (when the user wishes to use the electrosurgical instrument (3) as a tissue-coagulating instrument, the user rotates the instrument (3) 180 degrees to bring the second active electrode (31) adjacent the tissue to be treated and an RF coagulating voltage (electrical energy) is supplied to the second tissue treatment electrode 31 and third electrode 25 and hence tissue can be coagulated between electrodes 31 and 25; Fig. 9, [0034], [0042]-[0044]). 
Finally, Benn discloses that the versatility provided by this arrangement allows for a single instrument effectively to perform the functions of tissue cutting and coagulation, 
However, Ebbutt discloses an electrosurgical instrument (3) with a blade-like electrode assembly (12) with a (first) planar cutting electrode (30) and a second electrode (16) that further comprises a curve at the distal portion that angularly offsets a section of the second electrode at an acute angle to the longitudinal axis of the wand (in Figure 2, it shows that the first and second electrodes (30 & 16) have a first and second length respectively, running parallel to a longitudinal axis of the electrosurgical instrument, and wherein the second electrode further comprises a curve at the distal portion that angularly offsets a section of the second electrode at an acute angle to the longitudinal axis of the electrosurgical instrument). Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date to combine Benn’s instrument and mode of instrument operation with the additional instrument characteristics of Ebbutt for the purpose of treating a target tissue with an electrosurgical device such that both cutting and coagulation can be performed with only minimal movement and reorientation of the instrument being necessary, as is required in a minimally-invasive procedure as taught by Ebbutt ([0011]). But Benn in view of Ebbutt fails to disclose that the second and third electrodes comprise bulbous projections. 
However, Hubelbank discloses an electrosurgical device (330) with a blade electrode (332) and second and third electrodes that comprise bulbous projections 
Regarding Claim 16, Benn discloses ceasing the step of applying the electrical energy between the first and second electrodes and thereby ceasing forming the localized plasma while in the first orientation and then applying the electrical energy between the second and third electrodes to coagulate the tissue adjacent the second and third electrodes (the step of switching between a tissue-cutting mode and a tissue-coagulating mode by operating a footswitch (5) or push buttons (9) and by rotating the electrosurgical instrument (3), where the mode switching includes a switching circuit (62) with an output connection (60) that either connects to outputs of the first electrode (62A) or second electrode (62B) and thus consists of the ceasing of the application of RF cutting (ablation/plasma) voltage (electrical energy) from releasing a depressed footswitch and the following footswitch depression applies the subsequent RF coagulation (thermal effect) voltage (electrical energy); Fig. 6, [0033]-[0035]), but Benn 
However, Ebbutt discloses a blade-like electrode assembly (12) with intermediate portion (28) comprising (first) blade electrode (30) and ceasing the step of applying the electrical energy between the first and second electrodes and then applying the electrical energy between the first and second electrodes to coagulate the target tissue adjacent the first and second electrodes (where the coagulation mode designation also uses footswitches (5) or push buttons (10) where the mode switching also entails the ceasing/application of an electrical energy to all electrodes ([0016]-[0017], [0023]). Moreover, Ebbutt discloses that the surgeon can use the tip of electrode assembly (12), coagulating tissue between the first and fourth electrodes (16 & 23; the first electrode overlies the fourth and are formed from a unitary metallic member) across the intermediate portion 28 (which includes blade electrode 30); [0023]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrodes affected by the ceasing/application of electrical energy of Benn to the electrodes of Ebbutt such that the edge of the electrode assembly (the blade) can be used to cut tissue, and coagulation can be performed in any of the regions of the instrument as previously described and additionally, both cutting and coagulation can be performed with only minimal movement and reorientation of the instrument being necessary, as is required in a minimally-invasive procedure as taught by Ebbutt ([0011]).
Regarding Claim 17, Benn discloses ceasing the step of applying the electrical energy between the first and second electrodes to form the localized plasma while in 
However, Ebbutt discloses a blade-like electrode assembly (12) with intermediate portion (28) comprising (first) blade electrode (30) and ceasing the step of applying the electrical energy between the first and second electrodes and then applying electrical energy between the first, second and third electrodes to coagulate the target tissue adjacent the first, second and third electrodes (where the coagulation mode designation also uses footswitches (5) or pushbuttons (10) where the mode switching also entails the ceasing/application of an electrical energy to all electrodes; [0016]-[0017], [0023];  Moreover, Ebbutt discloses that the tip coagulation (from the blade electrode 30) can be enhanced by a contribution from coagulation between first and second, and/or third and fourth electrodes (16, 17, 22, and 23); note that the first electrode 16 overlies the fourth electrode 23 and are formed from a unitary metallic member, and the second electrode 
Regarding claim 19, Benn discloses wherein while the electrosurgical wand is in the first orientation flowing an electrically conductive fluid through an aperture through the second electrode at a first flow rate (the second active electrode (14) of an electrosurgical instrument (3) is provided with at least one aperture (18) in communication with a suction lumen (23), which could additionally or alternatively could be used for the supply of a fluid to the distal end of the instrument, where the fluid is further specified to be a conductive fluid such as saline and that the electrosurgical instrument is designed to be operated in a conductive fluid, which would include being in the position of a first orientation and this rate would be a first flow rate; [0011], [0036]).
Regarding claim 21, Benn discloses that the second active electrode (14) of an electrosurgical instrument (3) is provided with at least one aperture (18) in communication with a suction lumen (23), which could additionally or alternatively could be used for the supply of a fluid to the distal end of the instrument, where the fluid is 
However, Hubelbank discloses supplying an electrically conductive fluid at a first flow rate through a fluid delivery aperture of the electrosurgical wand and automatically adjusting the supplying of the electrically conductive fluid to a second flow rate (Electrosurgical unit 10 can be configured to include control of the pump 22, [0053]), to compensate for a fluid environment condition between at least two of the first, second or third electrodes (While not being bound to a particular theory, the relationship between the variables (of Fig. 3, where the variables are RF power setting and saline flow rate) can be configured to inhibit undesired effects such as tissue desiccation, electrode sticking, smoke production, char formation, and other effects while not providing a fluid flow rate at a corresponding RF power setting not so great as to disperse too much electricity and or overly cool the tissue at the electrode/tissue interface, [0054]; Fig. 3 shows 3 different flow rates). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the flow rates of Benn in view of Ebbutt to the flow rates of Hubelbank for the purpose of inhibit undesired effects such as tissue desiccation, electrode sticking, smoke production, char formation, and other effects while not providing a fluid flow rate at a corresponding RF power setting not so great as 
Regarding claim 23, Benn in view of Ebbutt and Hubelbank disclose wherein the second electrode bulbous projection and the third electrode bulbous projection extend parallel to each other (Hubelbank: see Fig. 8 where tips 320a/b & distal ends 322a/b are parallel to each other).
Regarding claim 27, Benn discloses a method of treating tissue (the operation of an electrosurgical instrument (3) that is capable of both tissue cutting and tissue coagulating, Abstract) comprising: 
positioning an electrosurgical wand in a first orientation, so that a first electrode and a second electrode of the electrosurgical wand is in an operational relationship with a target tissue, the first electrode defining a blade electrode configured to cut tissue and the first and second electrodes having a first and second length respectively, running parallel to a longitudinal axis of wand, and while the electrosurgical wand is in the first orientation (the tissue cutting includes an RF cutting (ablation/plasma) voltage (electrical energy) supplied to a blade electrode 34 (the first electrode) and a return electrode 25 (the third electrode) such that a tissue can be vaporized (molecularly dissociated) surrounding the blade (34) and between the return electrode’s extensions (33 & 37); Fig. 9, [0033], [0042]-[0043]; From Figure 9, it can be inferred that the first and second electrodes (34 & 31) have a first and second length respectively, running parallel to a longitudinal axis of the electrosurgical instrument (3)); 
applying an electrical energy between the first and second electrodes and forming, responsive to the electrical energy, a localized plasma proximate to the 
and rotating the electrosurgical wand to a second orientation such that the second electrode and a third electrode are in an operational relationship with the target tissue, and while the electrosurgical wand is in the second orientation (when the user wishes to use the electrosurgical instrument (3) as a tissue-coagulating instrument, the user rotates the instrument (3) 180 degrees to bring the second active electrode (31) adjacent the tissue to be treated and an RF coagulating voltage (electrical energy) is supplied to the second tissue treatment electrode 31 and third electrode 25 and hence tissue can be coagulated between electrodes 31 and 25; Fig. 9, [0034], [0042]-[0044]); 
applying the electrical energy between the second and third electrodes and forming, responsive to the energy, a broad surface coagulation effect on the target tissue (tissue can be coagulated between electrodes 31 and 25 for bulk tissue coagulation; Fig. 9, [0034], [0042]-[0044]). 
Finally, Benn discloses that the versatility provided by this arrangement allows for a single instrument effectively to perform the functions of tissue cutting and coagulation, each with an electrode specifically designed for that purpose, without withdrawing the instrument from the surgical site ([0035]), but fails to disclose that the second electrode 
However, Ebbutt discloses an electrosurgical instrument (3) with a blade-like electrode assembly (12) with a (first) planar cutting electrode (30) and a second electrode (16) that further comprises a curve at the distal portion that angularly offsets a section of the second electrode at an acute angle to the longitudinal axis of the wand (in Figure 2, it shows that the first and second electrodes (30 & 16) have a first and second length respectively, running parallel to a longitudinal axis of the electrosurgical instrument, and wherein the second electrode further comprises a curve at the distal portion that angularly offsets a section of the second electrode at an acute angle to the longitudinal axis of the electrosurgical instrument). Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date to combine Benn’s instrument and mode of instrument operation with the additional instrument characteristics of Ebbutt for the purpose of treating a target tissue with an electrosurgical device such that both cutting and coagulation can be performed with only minimal movement and reorientation of the instrument being necessary, as is required in a minimally-invasive procedure as taught by Ebbutt ([0011]). But Benn in view of Ebbutt fails to disclose that the second and third electrodes comprise bulbous projections. 
However, Hubelbank discloses an electrosurgical device (330) with a blade electrode (332) and second and third electrodes that comprise bulbous projections (electrode tips 320a, 320b extend from the body portion 360. Distal-most electrode ends 322a, 322b may provide smooth continuous surfaces and in one example are devoid of 
Regarding claim 28, Benn discloses that the second active electrode (14) of an electrosurgical instrument (3) is provided with at least one aperture (18) in communication with a suction lumen (23), which could additionally or alternatively could be used for the supply of a fluid to the distal end of the instrument, where the fluid is further specified to be a conductive fluid such as saline, and that the electrosurgical instrument is designed to be operated in a conductive fluid ([0011], [0036]) but Benn in view of Ebbutt fails to explicitly disclose supplying an electrically conductive fluid at a first flow rate through a fluid delivery aperture of the electrosurgical wand and automatically adjusting the supplying of the electrically conductive fluid to a second flow rate, upon sensing an operating parameter indicative of an electrical current pathway condition adjacent the first, second or third electrodes. 
However, Hubelbank discloses supplying an electrically conductive fluid at a first flow rate through a fluid delivery aperture of the electrosurgical wand and automatically adjusting the supplying of the electrically conductive fluid to a second flow rate (Electrosurgical unit 10 can be configured to include control of the pump 22, [0053]), 
Regarding claim 31, Benn fails to disclose wherein the first electrode extends away from the longitudinal axis on a first side of the electrosurgical wand and both of the bulbous projections extend away from the longitudinal axis parallel to each other and on an opposing side of the electrosurgical wand to the first electrode.
However, Ebbutt discloses wherein the first electrode extends away from the longitudinal axis on a first side of the electrosurgical wand (the cutting electrode protrudes from an edge of the blade-like electrode assembly, [0011]; see Fig. 2 where blade electrode 30 extends away from the longitudinal axis on a first side of the instrument) and both of the bulbous projections (as modified in claim 27, from which this 
Regarding claim 33, Benn in view of Ebbutt and Hubelbank disclose wherein the bulbous projection of the second electrode (Hubelbank: electrode tip 320a) and a bulbous projection of a third electrode (electrode tip 320b) are axially offset from each other along the longitudinal axis (see Fig. 8 where electrode tips 320a and 320b are both axially offset from longitudinal axis A). 
Regarding claim 34, Benn in view of Ebbutt and Hubelbank disclose wherein the bulbous projection of the second electrode (Hubelbank: electrode tip 320a) and a bulbous projection of a third electrode (electrode tip 320b) are laterally offset from each other (see Fig. 8 where electrode tips 320a and 320b are laterally offset from each other).  

Claims 18 & 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Benn in view of Ebbutt and Hubelbank, as applied to claim 15, further in view of Palanker et al. (U.S. Pat. No. 7238185).
Regarding claim 18, Benn discloses an alternate output of an RF generator (1) such that it can be pulsed at the vaporization power level, without cycled activation of the coagulation mode ([0045]-[0046]), but Benn in view of Ebbutt and Hubelbank fails to disclose the specific steps of applying a modulated voltage output, configured to ablate the target tissue with concomitant hemostasis, the modulated voltage output modulated between a voltage sufficient to form a localized plasma and a voltage sufficient to extinguish the localized plasma.
However, Palanker discloses a modulated voltage output wherein the step of applying the electrical energy between the first and second electrodes and forming the localized plasma comprises applying a modulated voltage output, configured to ablate the target tissue with concomitant hemostasis, the modulated voltage output modulated between a voltage sufficient to form the localized plasma and a voltage sufficient to extinguish the localized plasma while thermally treating the target tissue (Rapid and efficient ablation of tissue 12 is achieved when the temperature of cutting portion 18 and layer of plasma 28 around it are maintained significantly above the boiling temperature of water, Col. 8, lines 50-54; The size and rate of formation of cavity 30 (the treatment area) are related and can be minimized by modulating the voltage applied between electrodes 16, 22 by the pulse control of unit 24 in accordance with a modulation format. The modulation format of pulses 34 is selected to minimize the size of vapor cavity 30, 
Regarding claim 25, Benn in view of Ebbutt and Hubelbank fails to disclose wherein applying the modulated voltage output comprises applying a first modulated voltage output mode that ablates a target tissue with concomitant hemostasis and then changing the voltage output to a second modulated voltage output that ablates a target tissue with increased concomitant hemostasis. 
However, Palanker discloses wherein applying the modulated voltage output comprises applying a first modulated voltage output mode that ablates a target tissue with concomitant hemostasis and then changing the voltage output to a second 
Regarding claim 26, Benn in view of Ebbutt, Hubelbank and Palanker disclose wherein the modulated output comprises applying the voltage sufficient to form the localized plasma for between 2-10 ms (Palanker: Fig. 2, optimal duration of pulses 34 will generally fall between 10 µs and 10 ms; where the application of pulses includes the formation of vapor cavity/plasma 30 and the stated range includes values between 2 ms and 10 ms) and the voltage sufficient to extinguish the localized plasma for between 2-10 ms (Fig. 2, separation 49; separation 49 of at least 1 ms, and preferably at least 10 ms, Col. 8, lines 11-12; where these values include values between 2-10 ms).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Benn in view of Ebbutt and Hubelbank, as applied to claim 15, further in view of Edwards et al (European Pat. No. 0908156, cited in IDS) and further in view of Davison et al. (U.S. Pub. No. 2003/0097129).
	 Regarding claim 20, Benn discloses wherein while the electrosurgical wand is in the second orientation, supplying an electrically conductive fluid through an aperture disposed through the second electrode (that the second active electrode (14) of an electrosurgical instrument (3) is provided with at least one aperture (18) in communication with a suction lumen (23), which could additionally or alternatively could be used for the supply of a fluid to the distal end of the instrument, where the fluid is further specified to be a conductive fluid such as saline, and that the electrosurgical instrument is designed to be operated in a conductive fluid [0011], [0036]). Benn in view of Ebbutt and Hubelbank fails to disclose supplying an electrically conductive fluid through an aperture disposed through the third electrode and that the supplying is at a rate different than the first flow rate. 
	However, Edwards discloses an apparatus (10) with a plurality of electrodes (20, three shown in Fig. 3, [0036]) that can include a plurality of fluid distribution ports (26) and supplying an electrically conductive fluid through an aperture disposed through the second electrode and through an aperture disposed through the third electrode (where the fluid distribution ports permit the flow of a variety of fluidic mediums such as electrolytic solutions and a controller for changing flow rate; [0048], [0061]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instrument of Benn in view of Ebbutt and Hubelbank with at least one 
	However, Davison discloses an electrosurgical probe (20) with a plurality of aspiration ports (2240) wherein the supplying is at a rate different than the first flow rate (the aspiration ports may be coupled to separate aspiration channels and that the flow rate within each aspiration channel may be independently controlled via valves, [0371]; Davison further discloses that the aspiration ports (2240, 2240’) result in an aspiration rate of a first working zone (2208a, including an active electrode not pictured) that is less than (different from) an aspiration rate from second working zone (2208b, also including an active electrode not pictured) such that the aspiration rate of the second working zone is a different flow rate respective to that of the first working zone and that the active electrodes/working zones could be moved (to a second orientation) in relation to the target tissue; Figs. 70A-B, [0021], [0360]-[0361]). In view of Benn, the aspiration channels are considered functional equivalents in the art of electrosurgical probes operated with conductive fluids and are capable of either fluid aspiration or fluid delivery in a controllable fashion and the modification is only to the flow rate through the third electrode. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Benn in view of Ebbutt, Hubelbank and Edwards further in view of Davison for the purpose of initiation and maintenance of a more aggressive plasma in different working zones as taught by Davison ([0361]). 

Claims 22, 24, 30 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Benn in view of Ebbutt and Hubelbank, as applied to claims 15 & 27 above, further in view of Batchelor et al (U.S. Pub. No. 2019/0142502). 
Regarding claim 22, Benn in view of Ebbutt and Hubelbank discloses an aperture disposed between the second electrode bulbous projection and the third electrode bulbous projection (Hubelbank: First end 362 includes a distal face that may include a fluid outlet port 304 in fluid communication with an internal lumen that is in fluid communication with delivery tubing 16, [0080]) but fails to disclose that it is an aspiration aperture and aspirating fluid and debris through the aspiration aperture. 
However, Batchelor discloses an instrument (100) further comprising aspirating fluid and debris through an aspiration aperture (outlet 114, see Fig. 1a where 114 is disposed between the two arms; one arm can have one or more lumen with outlets for delivering suction from one or more sources, [0059]) disposed between the second electrode bulbous projection (arm 104 with an active portion) and the third electrode bulbous projection (arm 106 with an active portion). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the aperture of Benn in view of Ebbutt and Hubelbank for the purpose of evacuating fluid, smoke, air, or a combination of material from the surgical site, as taught by Batchelor ([0043]: The fluid source may supply suction to the instrument. The suction may function to evacuate fluid from a surgical site. For example, the suction may function to remove smoke, air, or both from the feature of interest). 
Regarding claim 24, Benn in view of Ebbutt and Hubelbank fail to disclose placing both the second electrode bulbous projection and the third electrode bulbous projection in contact with the tissue with approximately equal surface area when in the second orientation. 
However, Batchelor discloses placing both the second electrode bulbous projection (arm 104 with an active portion) and the third electrode bulbous projection (arm 106 with an active portion) in contact with the tissue with approximately equal surface area when in the second orientation (The instrument may be any instrument or device for effecting, object or anatomical feature. Effecting may mean, for example, holding, manipulating, engaging, moving, grasping, gripping, constricting, pushing, pulling, cutting, tearing, coagulating, sealing, cauterizing, dissecting, fulgurating, or a combination thereof an object or anatomical feature, [0038]; wherein when using the instrument to grasp/grip/push into tissue between the arms with active portions, there is approximately equal surface area of each arm/active portion in contact with the tissue). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the electrode surface area in contact with tissue of Benn in view of Ebbutt and Hubelbank to the approximately equal surface area of Batchelor for the purpose of enabling the tip to be dug into a surface of an anatomical feature, as taught by Batchelor ([0064]). 
Regarding claim 30, Benn in view of Ebbutt and Hubelbank fail to disclose burying the second electrode bulbous projection and the third electrode bulbous projection within the target tissue when in the second orientation. 
grasping, gripping, constricting, pushing, pulling, cutting, tearing, coagulating, sealing, cauterizing, dissecting, fulgurating, or a combination thereof an object or anatomical feature, [0038]; wherein when using the instrument to grasp/grip/push into tissue between the arms with active portions, the active portions would be buried within the target tissue). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the electrode surface area in contact with tissue of Benn in view of Ebbutt and Hubelbank to the approximately equal surface area of Batchelor for the purpose of enabling the tip to be dug into a surface of an anatomical feature, as taught by Batchelor ([0064]).
Regarding claim 32, Benn in view of Ebbutt and Hubelbank discloses an aperture disposed between the second electrode bulbous projection and the third electrode bulbous projection (Hubelbank: First end 362 includes a distal face that may include a fluid outlet port 304 in fluid communication with an internal lumen that is in fluid communication with delivery tubing 16, [0080]) but fails to disclose that it is an aspiration aperture and aspirating fluid and debris through the aspiration aperture. 
However, Batchelor discloses an instrument (100) further comprising aspirating fluid and debris through an aspiration aperture (114, see Fig. 1a where 114 is disposed between the two arms; one arm can have one or more lumen with outlets for delivering .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Benn in view of Ebbutt, Hubelbank and Palanker, as applied to claim 26, further in view of Batchelor
Regarding claim 29, Benn in view of Ebbutt, Hubelbank and Palanker discloses an aperture disposed between the second electrode bulbous projection and the third electrode bulbous projection (Hubelbank: First end 362 includes a distal face that may include a fluid outlet port 304 in fluid communication with an internal lumen that is in fluid communication with delivery tubing 16, [0080]) but fails to disclose that it is an aspiration aperture and aspirating fluid and debris through the aspiration aperture. 
However, Batchelor discloses an instrument (100) further comprising aspirating fluid and debris through an aspiration aperture (114, see Fig. 1a where 114 is disposed between the two arms; one arm can have one or more lumen with outlets for delivering suction from one or more sources, [0059]) disposed between the second electrode .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL M ZIEGLER/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOANNE M HOFFMAN/           Supervisory Patent Examiner, Art Unit 3794